802 F.2d 682
UNITED STATES of America, Appellant,v.Clarence Paul ROBERTS and Linwood Lee Lloyd, Appellees.
No. 85-5122.
United States Court of Appeals,Fourth Circuit.
Sept. 29, 1986.

1
Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh;  W. Earl Britt, District Judge.


2
Prior report, 793 F.2d 580.


3
The appellant's petition for rehearing and suggestion for rehearing in banc were submitted to this Court.  In a requested poll of the Court, Judges RUSSELL, WIDENER, HALL, SPROUSE, CHAPMAN, WILKINSON and WILKINS voted to rehear the case in banc;  and Judges WINTER, PHILLIPS, and MURNAGHAN and ERVIN voted against rehearing the case in banc.  A majority of judges having voted to grant rehearing in banc,


4
IT IS ORDERED that rehearing in banc is granted.


5
IT IS FURTHER ORDERED that this case shall be calendared for argument at the December session of Court.


6
Note: For opinions of Circuit Judges Phillips and Murnaghan see 793 F.2d 580.